Citation Nr: 9920886	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-31 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and major depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1960 to July 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March and June 1997 rating decisions, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen claims 
for service connection for PTSD, depression, hypertension and 
ulcers.  As detailed below, the issues on the title page have 
been rephrased to more properly reflect the claims on appeal.

The Board notes that, during his appearance before the 
undersigned in February 1999, the appellant was unclear as to 
whether he was requesting service connection for diabetes 
mellitus.  This issue is referred to the RO for appropriate 
action.


REMAND

The RO, in an October 1992 rating decision, denied service 
connection for PTSD, major depression and hypertension.  The 
appellant was informed of the denial in February 1992.  In 
his response, dated in July 1993, he listed the subjects of 
this correspondence as "Post Traumatic Stress Disorder, 
Major Depression, Hypertension and Ulcers".  He also 
provided information about sources of medical treatment.  
Following development on the issues of service connection for 
PTSD, major depression, hypertension and ulcers, the RO, in a 
February 1994 decision, denied these claims.  The appellant 
was informed of the denials by letter in March 1994.

In VA Form 21-4138 filing, dated in March 1994, the appellant 
filed what he characterized as a "notice of disagreement" 
with this decision by referring the RO to medical records in 
the possession of Dr. Clark and VA.  Initially, the RO marked 
this document "NOTICE OF DISAGREEMENT RECEIVED."  However, 
the RO later informed the appellant that this filing would 
not be accepted as a Notice of Disagreement (NOD) due to lack 
of specificity as to which issue(s) were on appeal.  In April 
1994, the appellant responded by requesting a "statement of 
my case" and once again referred the RO to the medical 
records from Dr. Clark and VA.  As before, the RO initially 
marked this document "NOTICE OF DISAGREEMENT RECEIVED," but 
later rejected this document as an NOD due to lack of 
specificity.
The pertinent record next shows that the appellant sought to 
"reopen" his claims in 1997, but the RO declined to reopen 
these claims under the "new and material" standard. 

The Board must make an independent review of the RO's 
determination with respect to the reopening of claims.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board is of the opinion that the appellant's original 
claims for service connection for PTSD, depression, 
hypertension and ulcers have not been subject to a prior 
final denial.  The July 1993 statement from the appellant 
expressed a clear desire to continue the PTSD, major 
depression and hypertension claims, and was so understood by 
the RO.  As to the February 1994 rating decision, the Board 
does not consider this decision to have been final insofar as 
these claims and the ulcer claim were concerned.  

While the appellant's March 1994 expression of his "notice 
of disagreement" was not limited to any specific issue, see 
generally Buckley v. West, 12 Vet.App. 76, 84 (1999), the 
document referenced treatment by a Doctor Clark and by VAMC 
at Nashville.  The record shows that these health care 
providers had treated him for psychiatric problems, 
hypertension and gastrointestinal problems.  Thus, a 
reasonable construction of this document is that it expressed 
dissatisfaction or disagreement with all of the issued denied 
in February 1994.  Accordingly, the appellant had, in fact, 
timely appealed the February 1994 rating decision.  The 
issues on appeal are then properly characterized as 
entitlement to service connection for PTSD, depression, 
hypertension and ulcers, and a de novo review of the record 
is in order.

Accordingly, this case is REMANDED for the following action:

1.  The appellant is hereby informed of his right 
to present any additional evidence or argument 
while the case is on remand status.  See Quarles 
v. Derwinski, 3 Vet.App. 129, 141 (1992); and 
Falzone v. Brown, 8 Vet.App. 398 (1995).

2.  Following the receipt of any additional 
records, the RO should adjudicate the issues of 
service connection for PTSD, depression, 
hypertension and ulcers with a de novo review of 
all the evidence of record.  If any benefit sought 
on appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










